DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/06/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-16 and 21-24 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2014/0124766 A1) as set forth in the Non-Final Rejection filed 01/21/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1-16 and 21-24 are allowed.
	The closest prior art is provided by Song et al. (US 2014/0124766 A1), which discloses the following organic electroluminescent (EL) (light-emitting) unit for the construction of a display panel ([0005]-[0009]):

    PNG
    media_image1.png
    499
    709
    media_image1.png
    Greyscale



Conclusion
  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.